DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I (claims 2-18) and the species of Group 1 (claims 2, 3, and 5-18)  in the reply filed on 6/8/2022 is acknowledged.  The traversal is on the ground(s) that the claims share common technical features.  This is not found persuasive because Invention I only includes first, second, third, and fourth electrical potentials in the dependent claims 15 and 16 (claims 2-14, 17, and 18 do not include the third or fourth electrical potentials) while Invention II includes a fifth electrical potential that is not part of invention I. Invention II does not include any singular controller element that performs the functions of the controller claimed in invention I. Therefore, separate searches (including different search terms) must be conducted in order to address the disparate limitations of the claims of inventions I and II.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 5, 6, 7, 8, 10, 11, 12, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. U.S. PGPUB No. 2007/0023646.

Regarding claim 2, Li discloses a mass spectrometry system, comprising: an ion source and an ion detector (“the ion trap the mass spectrometer may further comprise an ion source and a detector” [0041]); an ion trap comprising: a trapping electrode 11 comprising an aperture (“primary annular electrode 11” [0025]); and first and second end cap electrodes 15 and 16 positioned on opposite sides of the trapping electrode 11 to form a trapping cavity that extends in a longitudinal direction (up-down in figure 1) between the ion source and the ion detector (as illustrated in figure 1), and in a transverse plane (left-right in figure 1) orthogonal to the longitudinal direction; an electrode assembly comprising: a first set of one or more supplemental electrodes 20 positioned in a first plane within the trapping cavity that is displaced in the longitudinal direction from the trapping electrode 11 (as illustrated in figure 1); and a second set of one or more supplemental electrodes 22 positioned in a second plane within the trapping cavity that is displaced in the longitudinal direction from the trapping electrode 11 (as illustrated in figure 1); and a controller (“voltage supply” [0026]) connected to the first and second sets of supplemental electrodes 20 and 22, wherein during operation of the system, the controller is configured to apply electrical potentials to the first and second sets of supplemental electrodes (“The pins facilitate holding the ring correction electrodes 20, 22 in place and provide for electrical connection between the ring correction electrodes 20, 22 and a supplemental voltage supply” [0026] – “The voltage applied to the ring correction electrodes 20, 22 may be RF voltage, DC voltage or a combination thereof and may be different than the voltage applied to the primary electrodes 15, 16” [0027]); and wherein the first and second sets of supplemental electrodes are arranged to generate electric field gradients within the trapping cavity that displace a population of trapped ions from a first location in the transverse plane to a second location in the transverse plane (“The voltage and/or linear combination of voltages applied to the ring correction electrodes 20, 22 creates a correction potential which corrects the potential deviation caused by the apertures 12, 13 in the end cap electrodes 15, 16” [0027]).

Regarding claim 3, Li discloses that the first and second planes are on opposite sides of the trapping electrode (see annotated copy of figure 1, below):

    PNG
    media_image1.png
    433
    641
    media_image1.png
    Greyscale


Regarding claim 5, Li discloses that at least one of the first and second sets of supplemental electrodes comprises multiple electrodes (“Accordingly, correction electrode portions 33, 34 are portions of ring correction electrode 20 and electrode portions 35, 36 are portions of ring correction electrode 22” [0025]).

Regarding claim 6, Li discloses that the aperture (of trapping electrode 11) has a cross-sectional shape in the transverse plane that narrows in a direction in the transverse plane (as illustrated in figure 11).

Regarding claim 7, Li discloses that the direction in the transverse plane along with the aperture narrows is parallel to a direction of at least one of the electric field gradients.
Figure 1 illustrates that electrode 11 narrows in a transverse (left-right) direction. Paragraph [0027] describes that the correction voltages applied to the correction electrodes corrects deviations in the paths of ions through the ion trap (“The voltage and/or linear combination of voltages applied to the ring correction electrodes 20, 22 creates a correction potential which corrects the potential deviation caused by the apertures 12, 13 in the end cap electrodes 15, 16” [0027]); thereby necessitating the presence of electric fields in the transverse (left-right) direction of figure 1, which is necessarily parallel to the direction in which the electrode 11 narrows, as illustrated in figure 1.

Regarding claim 8, Li discloses that at least one of the electric field gradients comprises a nonlinear electric field variation in a direction in the transverse plane (“The voltage applied to the ring correction electrodes 20, 22 may be RF voltage” [0027] – an RF voltage is a nonlinear voltage and paragraph [0027] describes how the electric field generated from this voltage has a component in the transverse direction for correcting the positions of ions in the ion trap).

Regarding claim 10, Li discloses that the first end cap electrode 15 comprises an entry aperture 13 through which ions enter the trapping cavity and the second end cap electrode 16 comprises an exit aperture 12 through which ions are ejected from the trapping cavity ([0025]). 

Regarding claim 11, Li discloses that the entry aperture is aligned with a first end portion of the aperture.

    PNG
    media_image2.png
    433
    641
    media_image2.png
    Greyscale


Regarding claim 12, Li discloses that the exit aperture is aligned with a central portion of the aperture.

    PNG
    media_image3.png
    433
    641
    media_image3.png
    Greyscale


Regarding claim 13, Li discloses that the exit aperture is aligned with a second end portion of the aperture.

    PNG
    media_image4.png
    433
    641
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. PGPUB No. 2007/0023646 in view of Hashimoto et al. U.S. PGPUB No. 2003/0155507.

Regarding claim 9, Li discloses the claimed invention except that there is no explicit disclosure that the ion source and ion detector are positioned so that a direct line-of-sight does not exist along an ion transport path in the system.
Hashimoto discloses a three dimensional quadrupole ion trap system ([Abstract]) wherein, as illustrated in figure 1, an ion source 1 and detector 26 are positioned so that a direct line-of-sight does not exist along an ion transport path in the system. In Hashimoto, the particular geometric arrangement allows for the addition of a laser system which excites and dissociates ions for detection of ion fragments [0004].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Li with the geometry of Hashimoto in order to enable additional analyses such as the dissociation analysis disclosed in Hashimoto.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. PGPUB No. 2007/0023646.

Regarding claim 14, Li discloses that the first plane is positioned on a same side of the trapping electrode as the entry aperture and the second plane is positioned on a same side of the trapping electrode as the exit aperture; 

    PNG
    media_image1.png
    433
    641
    media_image1.png
    Greyscale

and during operation of the system, the controller is configured to accumulate ions in the trapping cavity by: applying a first electrical potential to the first set of supplemental electrodes: and applying a second electrical potential to the second set of supplemental electrodes; wherein the voltage applied to the supplemental electrodes may be adjusted to an optimal value (“The supplemental voltage source is operable to apply a supplemental voltage to the correction electrode. The supplemental voltage may be adjustable” [0010]). However, Li does not explicitly disclose that the second electrical potential is greater than the first electrical potential. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second electrical potential greater than the first electrical potential since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to make the second electrical potentials greater than the first electrical potential for the purpose of ensuring that: “A desirable near ideal quadrupole potential field can be achieved with suitable adjustment of the correction voltage/voltages” [0027]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Allowable Subject Matter
Claims 15, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15; Li et al. U.S. PGPUB No. 2007/0023646 discloses that the first plane is positioned on a same side of the trapping electrode as the entry aperture and the second plane is positioned on a same side of the trapping electrode as the exit aperture; 

    PNG
    media_image1.png
    433
    641
    media_image1.png
    Greyscale

and during operation of the system, the controller is configured to accumulate ions in the trapping cavity by: applying a first electrical potential to the first set of supplemental electrodes: and applying a second electrical potential to the second set of supplemental electrodes; wherein the voltage applied to the supplemental electrodes may be adjusted to an optimal value (“The supplemental voltage source is operable to apply a supplemental voltage to the correction electrode. The supplemental voltage may be adjustable” [0010]). However, Li relies upon optimizing the supplemental voltage for the formation of an ideal quadrupole field [0027], and Li discloses that ions are ejected from the trapping cavity (“the ions are ejected from the trap and detected with an ion detector also located outside the ion trap” [0020]) but Li does not disclose third or fourth voltages applied to the supplemental electrodes and optimized to eject ions from the trapping cavity.
Remes et al. U.S. Patent No. 8,384,022 discloses the application of voltages for ejection of ions from an ion trap (“During analytical scans, resonant ejection voltage source 250 applies an oscillatory voltage across apertured electrode pair 220 to create a dipole excitation field” [col. 10; lines 6-8]). However, Remes does not include the claimed supplemental electrodes, and therefore does not disclose third or fourth voltages applied to the supplemental electrodes and optimized to eject ions from the trapping cavity.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry system, comprising: a controller configured to accumulate ions in a trapping cavity formed in the aperture of a trapping electrode and between first and second end cap electrodes by: applying a first electrical potential to a first set of supplemental electrodes: applying a second electrical potential, greater than the first electrical potential, to the second set of supplemental electrodes; and ejecting ions from the trapping cavity by applying a third electrical potential to the first set of supplemental electrodes, and applying a fourth electrical potential, greater than the third electrical potential, to the second set of supplemental electrodes.

Regarding claim 16; claim 16 would be allowable at least for its dependence upon claim 15.

Regarding claim 17; Li et al. U.S. PGPUB No. 2007/0023646 discloses that the first plane is positioned on a same side of the trapping electrode as the entry aperture and the second plane is positioned on a same side of the trapping electrode as the exit aperture; 

    PNG
    media_image1.png
    433
    641
    media_image1.png
    Greyscale

and during operation of the system, the controller is configured to accumulate ions in the trapping cavity by: applying a first electrical potential to the first set of supplemental electrodes: and applying a second electrical potential to the second set of supplemental electrodes; wherein the voltage applied to the supplemental electrodes may be adjusted to an optimal value (“The supplemental voltage source is operable to apply a supplemental voltage to the correction electrode. The supplemental voltage may be adjustable” [0010]). However, Li relies upon optimizing the supplemental voltage for the formation of an ideal quadrupole field [0027], and Li discloses that ions are ejected from the trapping cavity (“the ions are ejected from the trap and detected with an ion detector also located outside the ion trap” [0020]) but Li does not disclose that the first set of voltages displaces a population of trapped positively charged ions from a first location to a second location while the second set of voltages displaces a population of negatively charged ions from the first location to a third location different from the second location.
Xu et al. U.S. PGPUB No. 2015/0255265 discloses spatially separating positive and negative ions from one another in an ion trap under the influence of applied RF and DC potentials ([0005]). However, since Xu does not disclose first and second supplemental electrodes positioned in respective first and second longitudinally displaced planes, Xu does not disclose first electrical potentials, applied to first and second supplemental electrodes, that displace a population of trapped positively charged ions from a first location to a second location while second electrical potentials, applied to the first and second supplemental electrodes, displace a population of negatively charged ions from the first location to a third location different from the second location.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometry system, comprising: a controller configured to accumulate ions in a trapping cavity formed in the aperture of a trapping electrode and between first and second end cap electrodes and configured to: apply a first electrical potential to first and second sets of supplemental electrodes to displace a population of positively charged ions from a first location to a second location; and apply a second electrical potential to the first and second sets of supplemental electrodes to displace a population of trapped negatively charged ions from the first location to a third location different from the second location.

Regarding claim 18; claim 18 would be allowable at least for its dependence upon claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881